It is
my pleasure to express my sincere congratulations to
Mr. Gurirab on his election to the presidency of the
General Assembly at its fifty-fourth session. His election
to this eminent position reflects the appreciation of the
international community for him personally and for the
positive role played by country, Namibia, in the
international arena. I am confident that his presidency at
this session will be an effective factor in achieving the
objectives to which the international community aspires
under the present critical circumstances.
I would like to take this opportunity to convey to
Mr. Didier Opertti, Foreign Minister of Uruguay and
President of the General Assembly at its fifty-third
session, our appreciation, esteem and praise for his
effective, wise and objective conduct of the Assembly’s
work. I am also pleased to express my appreciation and
esteem to Mr. Kofi Annan, the Secretary-General of the
United Nations, who manages the affairs of this
international Organization with great competence born of
experience and who makes continuous efforts and
persistent endeavours to achieve peace, security and
stability in our modern world.
The Kingdom of Saudi Arabia is also pleased to
welcome the admission of the Republic of Kiribati, the
Republic of Nauru and the Kingdom of Tonga to the
membership of the United Nations and hopes that their
admission will further enhance the effectiveness of the
Organization in achieving the noble goals it was created
for.
Some years have passed since we celebrated the
fiftieth anniversary of the United Nations. That
celebration was a glorious occasion on which we
reviewed the purposes and principles of this international
Organization and the opportunities and challenges it had
faced over the previous decades. We also reviewed its
achievements in maintaining world peace and security and
the difficulties and obstacles that it managed to deal with
and overcome through the belief of its Members and the
nobility of its ideals and objectives. The existence of this
Organization, and its ability to find solutions to many of
32


the problems that have rocked our turbulent world, despite
all the challenges it has faced, makes us all the more
convinced of the vitality of its role, a role that has become
more pressing and urgent due to recent developments in the
world.
The Kingdom of Saudi Arabia, as a founding Member
of this Organization, continues to hold the same ideals and
values that motivated it to join this universal effort with the
other founding Members. The founders called for the
rejection of war and the establishment of peace and for
constructive cooperation among all peoples of this world.
This was after a series of disasters and catastrophes had
overwhelmed the human race during two destructive world
wars that claimed millions of lives and left behind
devastation and ruin.
Wars and military confrontations are no longer thought
of as politics or diplomacy by other means. Violence and
warfare with modern lethal weapons can never be an
effective means to attain political ends, nor a viable
approach to achieving diplomatic gains. In today’s world
there is no victor in any military confrontation.
Our Organization’s objective of achieving cooperation
in social and economic areas among peoples of the world
is no longer a mere wish or luxury; in fact, it has become
an unavoidable necessity as a result of recent political and
economic developments, as well as of major advances and
revolutions, unprecedented in human history, in technology
and communications. As a result of these changes and
developments, the world has been transformed from a vast
collection of entities and multilateral trends and patterns
into a village in which every part is affected by what ails
the other part. These parts are interdependent as regards
many of their vital needs and environmental conditions. The
concept of globalization, which has become an integral part
of our daily discourse, is nothing more than a condensed
formula for the intellectual and existential changes that have
overtaken the lives of our people and the work of States in
the last two decades. If we are going to deal with this
phenomenon in a way that emphasizes the positives and
discards the negatives, we must adjust to it by developing
our institutions and procedures.
The Kingdom of Saudi Arabia confirms, as it always
has in the past, its steady commitment to the purposes and
principles of the Charter of the United Nations and would
like to reiterate the need for supporting this Organization
and its specialized agencies. They provide a viable
framework for cooperation between countries and peoples
for facing the tidal wave of globalization. The Kingdom of
Saudi Arabia also emphasizes once again that the ability
of this international Organization to resolve global
problems and to fulfil its basic responsibilities depends
very much on the political will of the Member States to
implement the principles, ideals, visions and expectations
embodied in the Organization’s Charter. What is meant
by political will here is the degree to which each Member
State is ready to carry out its commitment, adhere to the
letter of the Charter of the United Nations and submit its
conduct to the rules of the Charter. In this regard, my
Government is quite cognizant of the importance of
modernizing the agencies of our Organization in a manner
that enables the Organization to play its required role and
to deal with the new developments that are taking place
in contemporary international relations.
The Security Council, being responsible for
preserving international peace and security, remains the
pivot around which different kinds of ideas for reform are
being expressed. In this regard, my country’s point of
view continues to be based on a deep conviction that any
restructuring of the Security Council must endeavour to
improve its capabilities to perform effectively its role
under the Charter and to be more active in implementing
its own resolutions and in dealing with international
crises. In addition, the policies of the Council should
harmonize with the will of the General Assembly in a
manner that achieves the required balance and the desired
objectivity.
The General Assembly resolution declaring 2001 the
United Nations Year of Dialogue among Civilizations
manifests the desire of the international community to
enter the third millennium firmly resolved to see
harmony, justice and equality prevail among nations. It
also shows the Assembly’s desire for everyone to
participate in building a world that is balanced in terms of
interests and mutual benefits in which people enjoy
equitable living conditions free from fear, terror, hunger
and poverty; a world in which the principles of justice,
triumph and peace and prosperity are available to all. The
dialogue among civilizations is the ideal alternative to
theories of conflict and of the inevitable clash of
civilizations. This compels us to affirm the importance of
dialogue and harmony among nations and the need to
observe differences in the nature of societies and in their
beliefs, and to respect peoples’ and nations’ freedom of
choice, as well as the need to abide by the rules of
international law.
This Organization, in both the Security Council and
the General Assembly, has been preoccupied throughout
33


its history with the Middle East question and the
achievement of a permanent and comprehensive solution to
the Arab-Israeli conflict. When, in Madrid at the end of
October 1991, the peace process was launched — with all
its bilateral and multilateral tracks and on the basis of
principles accepted by all parties to the conflict — everyone
believed that a new era of peace, stability and growth was
looming and that this era would put an end to the phase of
wars and conflicts that had exhausted the energies and
capabilities of the peoples of the region. In fact, the peace
process in all its aspects did move forward and some
progress has been achieved, especially on the Palestinian
and Jordanian tracks. The multilateral talks relating to
regional cooperation also gained some ground. The peace
process then suffered from paralysis and reached an
impasse due to the policies and practices of the former
Israeli Government, and in spite of the fact that the Arabs
had declared peace an irrevocable strategic choice.
However, this did not change the practices of the former
Israeli Government and its disregard for the principles of
the peace process, nor remedy its failure to fulfil its
obligations under the agreements signed with the
Palestinians, including the Wye River Memorandum.
At present there is an attempt to revive the peace
process. Assurances issued by the new Israeli Prime
Minister indicate that he intends to activate the peace
process on all tracks. The Sharm el-Sheikh Memorandum,
signed on 4 September of this year, could be a good step if
followed by similar steps to move the process towards the
bases and principles that were established at the Madrid
Conference — the principle of land for peace, first and
foremost.
On the Palestinian track, peace requires withdrawal
from the occupied territories and the restoration of all the
legitimate national rights of the Palestinians, including their
right to establish their own independent State with
Jerusalem as its capital. The final status issue of Jerusalem
should be addressed in accordance with Security Council
resolutions 242 (1967) and 252 (1968). Jerusalem is part of
the occupied territories, and Israel should refrain from
undertaking any unilateral measures that prejudice the status
of that sacred city. It is imperative and natural that any
comprehensive and permanent settlement address the issue
of the return of the Palestinian refugees, in accordance with
General Assembly resolution 194 (III). It should also
address the issues of the release of prisoners, settlements
and water resources, among others.
As for the Syrian track, negotiations should resume at
the point where they left off because of a decision of the
previous Israeli Government. It is well known that Syria
remains willing and prepared to reach a comprehensive
and permanent solution based on the principle of land for
peace.
The Lebanese track is subject to Security Council
resolution 425 (1978), which calls for the immediate and
unconditional withdrawal of the Israeli forces from
southern Lebanon and western Bekaa.
More than nine years after Iraq’s aggression against
the State of Kuwait, it is still procrastinating on the
implementation of crucial parts of the relevant Security
Council resolutions. The Iraqi people are still paying the
price for crimes committed by their regime and for its
continual challenges to international legality. In spite of
all Arab and international initiatives and proposals aimed
at finding an effective mechanism and process to lift the
economic sanctions imposed on Iraq and to end the
suffering of the Iraqi people, the Iraqi Government has
not responded in a manner that might help move matters
in the right direction.
What encourages the Iraqi Government to continue
manoeuvring and procrastinating is the fact that the
Security Council itself is unable to take action due to the
inability of its permanent members to agree on a common
approach and on the proposals under discussion. These
proposals are aimed at finding a way out of the current
crisis by reviving the inspection and monitoring of banned
Iraqi weapons and at regulating the present and future
relations between Iraq and the United Nations. No matter
what the circumstances, Iraq should be required to fully
implement all international resolutions relating to its
aggression against Kuwait and to cooperate seriously with
the International Committee of the Red Cross to achieve
the release of all Kuwaiti and non-Kuwaiti prisoners and
detainees, as well as the restitution of Kuwaiti property.
It should also refrain from all provocative or
aggressive acts against the State of Kuwait and other
neighbouring countries, in compliance with Security
Council resolution 949 (1994), and prove its peaceful
intentions towards its neighbours in word and deed. This
is the proper way to put an end to the human suffering
for which the Iraqi regime bears sole responsibility. The
pain which the Kingdom of Saudi Arabia and its sisterly
countries in the Gulf Cooperation Council (GCC) feel
towards such human suffering is commensurate only with
their keenness to preserve the independence, unity and
territorial integrity of Iraq.
34


Relations between the Islamic Republic of Iran and the
Gulf Cooperation Council member States have lately been
buoyed by the positive attitude of the Iranian Government.
Yet, there remain outstanding issues to be resolved,
particularly that of the three United Arab Emirates islands
of Greater Tunb, Lesser Tunb and Abu Musa. The GCC
Foreign Ministers, with the approval and blessing of the
United Arab Emirates Government, decided to refer the
matter to a tripartite committee entrusted with creating a
climate conducive to direct negotiations between the United
Arab Emirates and the Islamic Republic of Iran. This trend
reflects the desire of the United Arab Emirates to resolve
the outstanding issues in a positive spirit. We feel
optimistic about this issue in the light of the demonstrated
desire of President Mohammad Khatami to open a new
chapter in Iran's relations with the Gulf countries,
characterized by good-neighbourliness, non-interference in
internal affairs and constructive cooperation to the benefit
and interest of both sides.
Just when it seemed that the problem of Bosnia and
Herzegovina was resolved in accordance with the provisions
of the Dayton Accords — which laid the ground for
Bosnian independence and sovereignty, paved the way for
the return of refugees, provided for the pursuit and arrest of
officials responsible for the crimes of ethnic cleansing and
genocide, and the establishment of domestic peace — the
Balkan region witnessed a crisis in Kosovo no less
devastating in its human dimensions than that in Bosnia.
Like the Bosnians, the Kosovars were exposed to ethnic
cleansing, genocide, repression, intimidation and forced
deportation at the hands of Serbian forces as the world
watched. Once again, the United Nations faced the problem
of dealing with a dangerous situation that threatened the
entire Balkan region. This situation was reversed only by
the intervention of the North Atlantic Treaty Organization
forces after Serbia refused to accept the provisions of the
Rambouillet agreement.
Resort to military force without a United Nations
mandate to resolve such problems might not be the ideal
way to settle international crises, but it becomes an
unavoidable necessity whenever the Security Council, due
to disunity and disagreements between its permanent
Members, fails to fulfil its role in maintaining world peace
and security. We hope that this pattern will not be repeated,
so that the United Nations may preserve its dignity and
integrity.
Many regions of the world remain plagued by wars,
regional and ethnic conflicts, border disputes and national
and tribal conflicts. Fighting between the Afghan factions
still rages, denying Afghanistan and its people the fruits
of liberation from foreign occupation. It is regrettable to
see that some have exploited the current situation in
Afghanistan to turn the country into a terrorist haven and
training base, thereby contributing to the country's
insecurity and instability and exposing the Afghan people
to more suffering. My country supports the efforts of the
United Nations and the Organization of Islamic
Conference to re-establish peace and security throughout
Afghanistan.
The Pakistani-Indian conflict over Jammu and
Kashmir remains a source of tension and instability
between the two neighbourly countries, especially after
the recent military escalation between them. We call on
both sides to exercise utmost restraint and to settle the
conflict through negotiations in compliance with United
Nations resolutions, which recognize the right of the
people of Jammu and Kashmir to self-determination.
The Kingdom of Saudi Arabia has been following
with great concern the latest developments in East Timor.
While it welcomes the positive stand taken by the
Indonesian Government, especially its cooperation with
the United Nations, it wishes to affirm the need to respect
the regional sovereignty of the Republic of Indonesia and
the importance of peace and security throughout the
region.
The scenes of fighting and armed conflict between
brothers in Africa, especially in the Horn, are a source of
pain to us. These conflicts will only deepen wounds and
enlarge the circle of poverty and distress. In this regard,
we still have high expectations in the wisdom of the
leaders of that great continent to consider the ultimate
interests of their nations and to resolve conflicts through
peaceful means.
The international community was pleased to put an
end to the Lockerbie issue, which caused much suffering
for Libya and its people. We look forward to a Security
Council resolution that would lead to a final lifting of all
sanctions imposed on Libya by virtue of its positive
reaction to international appeals and its adherence to all
conditions related to this issue.
I would also like to praise the people of Algeria for
the great mandate they gave their new leadership to move
forward with the suggested reconciliation plan that aims
at ending the era of differences and violence, which was
extremely painful for the fraternal people of Algeria.
35


The Government of the Custodian of the Two Holy
Mosques is keenly interested in the ongoing efforts to
eliminate weapons of mass destruction in the Middle East,
including the Arabian Gulf region. This is demonstrated
through its support for the efforts of the Arab League at its
101st session, which called for making that sensitive part of
the world a zone free of all weapons of mass destruction,
be they nuclear, chemical or biological. In this respect, we
are greatly concerned about Israel's continued refusal to
accede to the Treaty on the Non-Proliferation of Nuclear
Weapons (NPT), thus keeping its nuclear programmes
outside the range of international inspections and
constituting a serious threat to the region's security.
We believe in the urgent need to increase the
effectiveness of the NPT through the activation and
universalization of the International Atomic Energy
Agency's safeguards system. We also find it extremely
important to establish the necessary controls and measures
that would assist in achieving progress in all areas of the
comprehensive disarmament of all weapons of mass
destruction, in conformity with General Assembly
resolution 1 (I) of 1946.
The scourge of terrorism, which strikes
indiscriminately throughout the world, has become an
international phenomenon with grave consequences,
requiring systematic international efforts to contain and
combat it. The Government of the Kingdom of Saudi
Arabia has regularly condemned terrorism in all its forms,
lending its voice to international efforts aimed at combating
this dangerous phenomenon. What needs to be emphasized
here is that violence and terrorism are universal phenomena
not restricted to a certain people, race or religion. Precisely
because of the comprehensiveness and universality of
terrorism, the only way to combat it effectively is through
unified and collective international action within the
framework of the United Nations, which alone can put an
end to terrorism, save the lives of innocent people and
preserve the independence and sovereignty of the countries
of the world. Fighting terrorism calls for international
cooperation against sheltering terrorist groups and
individuals, thereby preventing them from exploiting the
territories and laws of the States where they live to pursue
their destructive activities, regardless of their pretexts and
arguments.
The Kingdom of Saudi Arabia considers environmental
issues and environmental protection of key importance, as
evidenced by their prominent place in our domestic and
foreign policies. This is because we believe that a safe
decent life for mankind is directly connected to the
environment. That is why the Kingdom has actively
participated in all relevant conferences and international
gatherings, symposiums and arrangements. We have also
become party to several regional and international
agreements that are geared towards this cause. We only
hope that international efforts related to the problems of
the environment will be formulated in a balanced and
objective manner based on serious scientific facts and
studies that take into account development needs in the
developing world. We call upon all States to abide by
Agenda 21. We also urge the industrialized States in
particular to live up to their obligations regarding the
transfer of environment-friendly technology to the
developing nations.
The emerging phenomenon of globalization, which
is forcing geographic borders to recede and sovereignty
and political barriers to disappear, has become an issue to
which all nations must adjust. We are required now, more
than ever before, to address this phenomenon in a way
that brings about a world of balanced interests, mutual
benefits and equal opportunities for all. If we are to
achieve this goal, the developing nations must redouble
their domestic environmental efforts in order to catch up
with the global economy. They are further called upon to
intensify their efforts to remove the barriers that hinder
their integration into the multifaceted world trade system.
They are also required to adjust their economic policies
and to establish the infrastructures necessary for their
manufactured goods to meet the standard specifications of
the importing countries.
In return, industrial and economically developed
nations should contribute to the fulfilment of the desired
goals in the following ways: first, by displaying greater
flexibility in the conditions of admission to the World
Trade Organization (WTO) by giving developing
countries longer interim periods that are in line with their
development needs and to help them adjust their systems
and laws to the requirements of membership; secondly, by
giving developing countries enhanced opportunities to
benefit from the system of general preferences, to expand
distribution of their products and to provide guarantees
for greater stability and transparency in the regimes
governing those products; thirdly, by limiting the
imposition of protective measures by industrialized
nations on major imports from developing nations that
hinder their integration into world markets and reduce
their ability to compete, and removing the obstacles faced
by developing countries; and fourthly, ensuring that
industrial nations carry out their obligations to developing
countries, as set forth in the Uruguay Round and in the
36


WTO agreements, by providing direct and indirect
assistance and restructuring or forgiveness of debts. The
industrialized nations should also open their markets to the
developing nations’ exports and refrain from adopting
unjust procedures to limit the size and flow of such exports.
In this context, it is worth noting that the Kingdom of
Saudi Arabia has been at the forefront of contributions to
the promotion and development of developing countries,
whether bilaterally or multilaterally. In the same vein, and
in view of the Kingdom’s desire to shape future trends in
the world economy, the Kingdom of Saudi Arabia has
applied for admission to the WTO and hopes, God willing,
to gain the support of friendly nations in order to finalize
the admission procedure as soon as possible.
As we prepare for the third millennium, we are
overwhelmed by different feelings and emotions. In view of
the conflicts and the social, economic, cultural and
environmental challenges that we currently face, optimism
is mixed with pessimism about the future of our world in
the coming historical period. If the purpose of creating the
United Nations was to convert the logic of war and
confrontation into the language of dialogue and cooperation,
at a time when the cost of using military force has become
exorbitant and the outcome uncertain, we now live in a new
period full of signs that require us to work together as hard
as possible and to cooperate not only in the face of political
and military challenges, but also in confronting the new
challenges of contemporary life, with all its complexities
and complications, which can only be solved or managed
through organized collective efforts.
Our firm belief that the United Nations can play a
major role in dealing with current issues and enhancing
international cooperation in order to resolve and contain
these issues makes us more determined than ever to support
this Organization and endorse its constructive role. One of
the valuable lessons we have learned from United Nations
activities is the need to enable our Organization to detect
crises and to move to contain them before they erupt by
applying preventive diplomacy to the fullest extent. Moving
to manage crises before they grow is the best way to avoid
their harmful consequences and repercussions.
In conclusion, I must re-emphasize a basic fact: in
order to solve today’s problems it has become vitally
necessary for us to cooperate in a spirit of total disinterest,
objectivity and responsibility. The future of the United
Nations, which is also our future, depends on this.
Allah says in the Holy Koran:
“Help ye one another
In righteousness and piety,
But help ye not one another
In sin and rancour”.
(The Holy Koran, V:2)







